DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/136,388, filed on September 20, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 3, 2021 and July 7, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Publication 2017/0248770).
With regard to independent claim 1, Chen et al teaches an optical imaging system (Figure 5) comprising: a first lens (Figure 5, element 310) comprising positive refractive power (page 8, paragraph [0099], lines 1-2), a second lens (Figure 5, element 320) comprising negative refractive power (page 8, paragraph [0100], lines 1-2), a convex object-side surface (Figure 5, element 321, page 8, paragraph [0100], lines 2-3), and a concave image-side surface (Figure 5, element 322, page 8, paragraph [0100], lines 3-4); a third lens (Figure 5, element 330) comprising a convex object-side surface (Figure 5, element 331, page 8, paragraph [0101], lines 2-3); a fourth lens (Figure 5, element 340) comprising a convex object-side surface (Figure 5, element 341, page 8, paragraph [0102], lines 2-3); a fifth lens (Figure 5, element 350) comprising a refractive power (page 8, paragraph [0103], lines 1-2), and a sixth lens (Figure 5, element 360) comprising a refractive power (page 8, paragraph [0104], lines 1-2), wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Figure 5), an absolute value of a curvature of the object-side surface of the second lens is larger than an absolute value of a curvature of an image-side surface of the first lens (page 9, Table 5, Curvature Radius data for Surfaces 4 and 3, respectively), an absolute value of a curvature of an image-side surface of the third lens is larger than an absolute value of a curvature of an object-side surface of the fourth lens (page 9, Table 5, Curvature Radius data for Surfaces 8 and 9, respectively), and satisfying the conditional expression -0.7 < f1/f2, as defined (page 9, Table 5, Focal Length data for Lens 1 and Lens 2).
With regard to dependent claim 2, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a convex object-side surface (Figure 5, element 311, page 8, paragraph [0099], lines 2-3).
	With regard to dependent claim 3, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a concave image-side surface (Figure 5, element 312, page 8, paragraph [0099], lines 3-4).
With regard to dependent claim 4, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has a concave image-side surface (Figure 5, element 332, page 8, paragraph [0101], lines 3-4).
With regard to dependent claim 5, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has a concave image-side surface (Figure 5, element 342, page 8, paragraph [0102], lines 3-4).
With regard to dependent claim 6, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has a convex object-side surface (Figure 5, element 341, page 8, paragraph [0103], lines 3-4).
With regard to dependent claim 10, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has positive refractive power (page 8, paragraph [0101], lines 1-2).
With regard to dependent claim 11, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has negative refractive power (page 8, paragraph [0102], lines 1-2).
With regard to dependent claim 12, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has positive refractive power (page 8, paragraph [0103], lines 1-2).
With regard to dependent claim 13, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein V4 is an Abbe number of the fourth lens, V5 is an Abbe number of the fifth lens, and V5-V4 is greater than 20 and less than 40 (page 9, Table 5, Abbe # data for Lens 4 and Lens 5).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Publication 2016/0306140).
With regard to independent claim 15, Chen teaches an optical imaging system (Figure 7) comprising: a first lens (Figure 7, element 410) comprising positive refractive power (page 10, paragraph [0121], lines 1-2), a second lens (Figure 7, element 420) comprising negative refractive power (page 10, paragraph [0122], lines 1-2), a convex object-side surface (Figure 7, element 421, page 10, paragraph [0122], lines 2-3), and a concave image-side surface (Figure 7, element 422, page 10, paragraph [0122], lines 3-4); a third lens (Figure 7, element 430) comprising a convex object-side surface (Figure 7, element 431, page 10, paragraph [0123], lines 2-3); a fourth lens (Figure 7, element 440) comprising a convex object-side surface (Figure 7, element 441, page 10, paragraph [0124], lines 2-3); a fifth lens (Figure 7, element 450) comprising a refractive power (page 10, paragraph [0125], lines 1-2), and a sixth lens (Figure 7, element 460) comprising a refractive power (page 11, paragraph [0126], lines 1-2) comprising 
a convex image-side surface (page 11, paragraph [0126], lines 3-4), wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Figure 5), and satisfying the conditional expression -0.7 < f1/f2, as defined (page 11, Table 7, Focal Length data for Lens 1 and Lens 2).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al (U.S. Patent Publication 2018/0045913).
With regard to independent claim 1, Hsueh et al teaches an optical imaging system (Figure 1A) comprising: a first lens (Figure 1A, element 110) comprising positive refractive power (page 4, paragraph [0060], lines 1-2), a second lens (Figure 1A, element 120) comprising negative refractive power (page 4, paragraph [0061], lines 1-2), a convex object-side surface (Figure 1A, element 121, page 4, paragraph [0061], lines 2-3), and a concave image-side surface (Figure 1A, element 122, page 4, paragraph [0061], lines 3-4); a third lens (Figure 1A, element 130) comprising a convex object-side surface (Figure 1A, element 131, page 4, paragraph [0062], lines 2-3); a fourth lens (Figure 1A, element 140) comprising a convex object-side surface (Figure 1A, element 141, page 4, paragraph [0063], lines 2-3); a fifth lens (Figure 1A, element 150) comprising a refractive power (page 4, paragraph [0064], lines 1-2), and a sixth lens (Figure 1A, element 160) comprising a refractive power (page 4, paragraph [0065], lines 1-2), wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Figure 1A), an absolute value of a curvature of the object-side surface of the second lens is larger than an absolute value of a curvature of an image-side surface of the first lens (page 4, Table 1, Curvature Radius data for Surfaces 4 and 3, respectively), an absolute value of a curvature of an image-side surface of the third lens is larger than an absolute value of a curvature of an object-side surface of the fourth lens (page 4, Table 1, Curvature Radius data for Surfaces 7 and 8, respectively), and satisfying the conditional expression -0.7 < f1/f2, as defined (page 4, Table 1, Focal Length data for Lens 1 and Lens 2).
With regard to dependent claim 2, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a convex object-side surface (Figure 1A, element 111, page 4, paragraph [0060], lines 2-3).
With regard to dependent claim 3, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a concave image-side surface (Figure 1A, element 112, page 4, paragraph [0060], lines 3-4).
With regard to dependent claim 4, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has a concave image-side surface (Figure 1A, element 132, page 4, paragraph [0062], lines 3-4).
With regard to dependent claim 5, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has a concave image-side surface (Figure 1A, element 142, page 4, paragraph [0063], lines 3-4).
With regard to dependent claim 6, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has a convex object-side surface (Figure 1A, element 141, page 4, paragraph [0064], lines 3-4).
With regard to dependent claim 10, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has positive refractive power (page 4, paragraph [0062], lines 1-2).
With regard to dependent claim 11, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has negative refractive power (page 4, paragraph [0063], lines 1-2).
With regard to dependent claim 12, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has positive refractive power (page 4, paragraph [0064], lines 1-2).
With regard to dependent claim 13, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein V4 is an Abbe number of the fourth lens, V5 is an Abbe number of the fifth lens, and V5-V4 is greater than 20 and less than 40 (page 4, Table 1, Abbe # data for Lens 4 and Lens 5).
With regard to dependent claim 14, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein an f-number of the optical imaging system is less than 2.0 (page 4, Table 1, Fno data).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging system comprising: a first lens comprising positive refractive power, a second lens comprising negative refractive power, a convex object-side surface, and a concave image-side surface; a third lens comprising a convex object-side surface; a fourth lens comprising a convex object-side surface; a fifth lens comprising a refractive power, and a sixth lens comprising a refractive power, wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system, an absolute value of a curvature of the object-side surface of the second lens is larger than an absolute value of a curvature of an image-side surface of the first lens, an absolute value of a curvature of an image-side surface of the third lens is larger than an absolute value of a curvature of an object-side surface of the fourth lens, and satisfying the conditional expression -0.7 < f1/f2, as defined, the prior art fails to teach such an optical imaging system: wherein the fifth lens has a convex image-side surface, as claimed in dependent claim 7; wherein the sixth lens has a concave object-side surface, as claimed in dependent claim 8; or wherein the sixth lens has a convex image-side surface, as claimed in dependent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
10 November 2022